Exhibit 12.01 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Nine Months Ended September30, Year Ended December 31, Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees $ $ ) $ Distributed income of equity investees 90 Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 66 92 83 81 88 58 Total fixed charges $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ $ ) $ Ratio of earnings to fixed charges (A) (A) Due to the Company’s loss for the year ended December 31, 2015, the ratio coverage in that period was less than 1:1. The Company would have had to generate additional earnings of $30,775 for the year ended December 31, 2015 to achieve coverage of 1:1 in those periods.
